DETAILED ACTION
Claims 1-15 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 1 July 2020 are accepted.
Specification
The disclosure is objected to because of the following informalities:
Specification paragraph 75 recites “dis played” which appears to be typographic error for “displayed.”
Appropriate correction is required.
Claim Objections
Claims 5 and 7 are objected to because of the following informalities:
Claim 5 recites “comands” which appears to be typographic error for “ commands.”
Claim 5 ends with an extra space immediately before the period.
Claim 7 recite “de sign” which appears to be typographic error for “ design.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter in the form of software per se.  See MPEP §2106.03.
Claim 1 is directed to a power plant data module, a database module, an unmanned aerial vehicle (UAV) route planning module, a UAV data acquisition module, and a model building module. Claim 1, taken as a whole, fails to include a particular machine (hardware component) or otherwise limit the claims to one of the four categories of statutory subject matter. Each module can reasonably be interpreted as software. Specification paragraph 76 states “The above integrated unit or module can be implemented in the form of hardware or in the form of a software functional unit or module.” Software modules, by itself, is nonstatutory subject matter. See MPEP §2106.03(I). Software is not one of the four categories of statutory subject matter. Accordingly, when all of the components are interpreted as software, claim 1 is directed to software per se.
Claims 2-10 further recite additional software steps and software modules which fail restrict the claim to one of the four categories of statutory subject matter. Note, the terminal device of claim 2 is not actively recited by claim 2. Claim 2 claims the “virtual reality module to provide … to a terminal device” and does not claim the terminal device itself. This accordingly affects the scope of claim 10 as well.

Examiner recommends amending claim 1 to turn claims 1-10 into a method claim. For example, claim 1 could recite in part “1. A  method for power plant management, comprising: acquiring equipment data associated …; building a database according ….”
Corresponding changes to the rest of claim 1 and all dependent claims therefrom would also be required accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/005332 A1 Metzler, et al. [herein “Metzler”] in view of US patent 10,354,439 B2 Carrington [herein “Carrington”].
Claim 1 recites “1. A system for power plant management.” Examiner interprets “for power plant management” as intended use recitation. See MPEP §2111.02.
Metzler does not explicitly disclose power plants; however, in analogous art of virtual building models, Carrington column 1 lines 29-31 teach “may also include sewer systems, subways, parking garages, bridges, dams, power plants and substations, and other manmade structures.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Metzler and Carrington. One having ordinary skill in the art would have found motivation to use modeling of a power plant virtual building plan into the system of facility surveillance for the advantageous purpose of generating a 3D building plan of a power plant. See Carrington column 8 line 66 to column 9 line 3. Furthermore, Carrington teaches that power plants are a species of the genus of facilities to which having 3D models is useful. Thus, while Metzler teaches the genus of “facilities,” Carrington teaches the particular field of use for power plants.
Claim 1 further recites “comprising: a power plant data module to acquire equipment data associated with power plant equipment in a power plant and layout data associated with a layout of the power plant.” Metzler paragraph 284 discloses:
The central computing unit 2 provides a model 3 of the building, …. The facility model 3 provides relationships of the facility elements, such as topological relationship of room 50a to room 50b, logical relationship of room 50c connecting door 51c to room 50b or functional relationship of door 51a giving access to room 50a (50a-c, 5la-d, 52a, 52b. Preferably, the building model 3 is embodied as a building information model (BIM).
The facility model or BIM is layout data of the building.
Claim 1 further recites “a database module to build a database according to the equipment data acquired.” Examiner is interpreting the claim language “equipment data” in light of Specification paragraph 63 (“the equipment data includes equipment operation data, power plant design data and historical data.”).
Metzler paragraph 284 discloses “a building information model (BIM).” A building information model is data of equipment data. In particular, the BIM corresponds with design data related to the initial and current state of the building.
Claim 1 further recites “an unmanned aerial vehicle (UAV) route planning module to create UAV route planning data according to the layout data acquired, the UAV route planning data including a UAV route and photographing positions at which photographing needs to be performed.” Metzler paragraph 372 discloses “The system 200 comprises an unmanned ground vehicle (UGV) 210 and an unmanned aerial vehicle (UAV) 220.” 
Metzler paragraph 488 lines 9-13 disclose “The route can e.g. be a predefined patrolling route or a route automatically derived by the security agent learned from training data (e.g. with the goal of covering all of the warehouse or at least the potentially critical building elements like doors, windows, etc.).” A derived route is a created route plan. Considering the goal of covering critical building elements is creating the route plan according to the building layout and according to which positions need to be surveyed / imaged. Metzler paragraph 489 lines 9-10 disclose “using visual camera pictures of the surveillance system.” Pictures of a camera are photographs.
Metzler paragraphs 408-409 disclose:
[0408] 	The UGV 210 may control the UAV 220, 220a, 220b, 220c, either directly, based on the received sensor data or by sending commands for a certain behaviour, e.g. moving to a certain position and taking images or other sensor data of a certain object.
[0409] 	The UGV 210 may also be adapted to generate a workflow including itself and one or more of the UAV 220, 220a, 220b, 220c to jointly perform a patrolling task in the area of surveillance.
The patrol tasks, positions, and images of the UAV(s) are corresponding routes of a UAV.
Claim 1 further recites “a UAV data acquisition module to acquire UAV data, the UAV data including power plant images photographed at the photographing positions along the UAV route by a UAV and position data associated with the photographing positions.” Metzler paragraph 408 discloses “The UGV 210 may control the UAV 220, 220a, 220b, 220c, either directly, based on the received sensor data or by sending commands for a certain behaviour, e.g. moving to a certain position and taking images or other sensor data of a certain object.” The taken images are images photographed at respective photographing positions by the UAV.
Claim 1 further recites “and a model building module to build a 3D virtual model of the power plant according to the database built and the UAV data acquired.” Metzler does not explicitly disclose building a 3D virtual model using the UAV data acquired; however, in analogous art of virtual building models, Carrington column 14 lines 30-33 teaches “The processor 51 may also be used to generate the virtual building plan data based upon the stored building data and the scanned building data.” Generating the virtual building plan based on the stored building data and the scanned building data is building a 3D virtual model according to the database as-built data and the UAV data. The stored building data corresponds with database built data and the scanned building data corresponds with UAV data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Metzler and Carrington. One having ordinary skill in the art would have found motivation to use scanned UAV data to create a building model into the system of facility surveillance for the advantageous purpose of creating “a real time building plan” for the current facility. See Carrington column 7 line 12.
Claim 2 further recites “2. The system of claim 1, further comprising: a virtual reality module to provide the 3D virtual model built to a terminal device for display to a user.” Metzler does not explicitly disclose building a 3D virtual model using the UAV data acquired; however, in analogous art of virtual building models, Carrington column 14 lines 30-34 teaches:
The processor 51 may also be used to generate the virtual building plan data based upon the stored building data and the scanned building data, and drive at least one display 61 based upon the virtual building plan data.
Driving a display with the virtual building plan is providing the 3D virtual model for display to a user.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Metzler and Carrington. One having ordinary skill in the art would have found motivation to use scanned UAV data to create a building model into the system of facility surveillance for the advantageous purpose of creating “a real time building plan” for the current facility. See Carrington column 7 line 12.
Claim 3 further recites “3. The system of claim 2, wherein the virtual reality module further comprises: a data association module to associate the equipment data acquired with virtual equipment in the 3D virtual model built.” Metzler paragraph 480 discloses “a digital real world picture from a camera is provided. On basis of this information algorithms can be applied (e.g. a person detection algorithm, etc.) and thereof a specific state can be detected, like a person is present, a door is open, etc.” The state of facility elements is an association of the acquired equipment data and the corresponding virtual model element.
Claim 3 further recites “and an interface module to provide a virtual interface in the 3D virtual model built, the virtual interface including a control panel to display the equipment data associated with the virtual equipment.” Metzler paragraph 299 discloses “the system then reacts to the detected ‘critical’ event, e.g. by giving out a user alert or notification, preferably with instructions or options for reaction and/or embedded in a 3D-visualization of the building model.” Giving a user a notification or alert embedded in a 3D visualization of the building model is providing an interface in the 3D virtual model to display the corresponding detected information of corresponding facility elements.
Claim 7 further recites “power plant de sign [sic] data.” Metzler paragraph 284 discloses “a building information model (BIM).” A building information model is data of equipment data. In particular, the BIM corresponds with design data related to the initial and current state of the building.
Claim 7 further recites “and historical data.” Metzler paragraph 219 line 17 discloses “a history of states.” A history of respective states is historical data.

Claim 5 further recites “5. The system of claim 2, wherein the virtual reality module further comprises: a virtual camera module to provide a movable virtual camera in the 3D virtual model, a virtual view of the movable virtual camera in the 3D virtual model being provided to a virtual reality device of the user.” 
Claim 5 further recites “and an operation input module to receive operation comands [sic] input by the user, and to control movement of the virtual camera in the 3D virtual model and in the virtual view .” 

Claim 6 further recites “6. The system of claim 2, further comprising: a position module to provide positions of personnel of the power plant in the 3D virtual model.” Metzler paragraph 114 discloses “sensors such as person detectors.” Metzler paragraph 136 discloses “’person detected’ plus metadata such as time, location.” The detection of a person at a location is providing the position of people in the 3D virtual model.
Claim 8 further recites “8. The system of claim 1, further comprising: a model modification module to receive modification data to modify the 3D virtual model of the power plant.” Metzler paragraph 489 lines 5-6 disclose “a digital 3D-model of the object on a computer, can be changed and modified as desired.” Modifying the 3D model is modifying the 3D virtual model.
Claim 9 further recites “9. The system of claim 1, further comprising: a management module to manage user authorities and system configurations of the system.” Metzler paragraph 213 line 18 discloses “human security personnel.” Metzler paragraph 216 discloses “unauthorized building access.” The teaching of security personnel implicitly indicates certain persons are authorized users of the security systems.
But Metzler does not explicitly disclose managing user authorization; however, in analogous art of virtual building models, Carrington column 9 lines 26-27 teaches “ERGINT may incorporate automated security measures to control access.” This teaches controlling access to the respective system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Metzler and Carrington. One having ordinary skill in the art would have found motivation to use controlling access to the system of virtual building monitoring security systems for the advantageous purpose of keeping security systems secure from unauthorized users.
Claim 10 further recites “10. The system of claim 2, wherein the terminal device includes a web browser, a mobile phone, and the virtual reality module.” Metzler paragraph 137 lines 9-10 disclose “The user interface is optionally provided by a mobile device, e.g. a smartphone app.” A mobile device smartphone is a mobile phone. Without loss of generality the smartphone app is a browser and virtual reality module.
Claim 11 recites “11. A device for building a 3D virtual model of a power plant.” Examiner interprets “of a power plant” as intended use recitation. See MPEP §2111.02.
Metzler does not explicitly disclose power plants; however, in analogous art of virtual building models, Carrington column 1 lines 29-31 teach “may also include sewer systems, subways, parking garages, bridges, dams, power plants and substations, and other manmade structures.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Metzler and Carrington. One having ordinary skill in the art would have found motivation to use modeling of a power plant virtual building plan into the system of facility surveillance for the advantageous purpose of generating a 3D building plan of a power plant. See Carrington column 8 line 66 to column 9 line 3. Furthermore, Carrington teaches that power plants are a species of the genus of facilities to which having 3D models is useful. Thus, while Metzler teaches the genus of “facilities,” Carrington teaches the particular field of use for power plants.
Claim 11 further recites “comprising: a receiver to receive equipment data associated with power plant equipment in the power plant and layout data associated with a layout of the power plant.” Metzler paragraph 284 discloses:
The central computing unit 2 provides a model 3 of the building, …. The facility model 3 provides relationships of the facility elements, such as topological relationship of room 50a to room 50b, logical relationship of room 50c connecting door 51c to room 50b or functional relationship of door 51a giving access to room 50a (50a-c, 5la-d, 52a, 52b. Preferably, the building model 3 is embodied as a building information model (BIM).
The facility model or BIM is layout data of the building.
Claim 11 further recites “a memory to store the equipment data acquired.” Metzler paragraph 331 discloses “The central computer 101 is a single server computer 2-as shown- or for instance a cluster of servers, a cloud or similar means.” A computer server includes memory.
Examiner is interpreting the claim language “equipment data” in light of Specification paragraph 63 (“the equipment data includes equipment operation data, power plant design data and historical data.”).
Metzler paragraph 284 discloses “a building information model (BIM).” A building information model is data of equipment data. In particular, the BIM corresponds with design data related to the initial and current state of the building.
Claim 11 further recites “an unmanned aerial vehicle (UAV) route planning device to create UAV route planning data according to the layout data received, the UAV route planning data including a UAV route and photographing positions at which photographing needs to be performed.” Metzler paragraph 372 discloses “The system 200 comprises an unmanned ground vehicle (UGV) 210 and an unmanned aerial vehicle (UAV) 220.” 
Metzler paragraph 488 lines 9-13 disclose “The route can e.g. be a predefined patrolling route or a route automatically derived by the security agent learned from training data (e.g. with the goal of covering all of the warehouse or at least the potentially critical building elements like doors, windows, etc.).” A derived route is a created route plan. Considering the goal of covering critical building elements is creating the route plan according to the building layout and according to which positions need to be surveyed / imaged. Metzler paragraph 489 lines 9-10 disclose “using visual camera pictures of the surveillance system.” Pictures of a camera are photographs.
Metzler paragraphs 408-409 disclose:
[0408] 	The UGV 210 may control the UAV 220, 220a, 220b, 220c, either directly, based on the received sensor data or by sending commands for a certain behaviour, e.g. moving to a certain position and taking images or other sensor data of a certain object.
[0409] 	The UGV 210 may also be adapted to generate a workflow including itself and one or more of the UAV 220, 220a, 220b, 220c to jointly perform a patrolling task in the area of surveillance.
The patrol tasks, positions, and images of the UAV(s) are corresponding routes of a UAV.
Claim 11 further recites “a UAV data acquisition device to acquire UAV data, the UAV data including power plant images photographed at the photographing positions along the UAV route by a UAV and position data associated with the photographing positions.” Metzler paragraph 408 discloses “The UGV 210 may control the UAV 220, 220a, 220b, 220c, either directly, based on the received sensor data or by sending commands for a certain behaviour, e.g. moving to a certain position and taking images or other sensor data of a certain object.” The taken images are images photographed at respective photographing positions by the UAV.
Claim 11 further recites “and a model building device to build a 3D virtual model of the power plant according to the equipment data received and the UAV data acquired.” Metzler does not explicitly disclose building a 3D virtual model using the UAV data acquired; however, in analogous art of virtual building models, Carrington column 14 lines 30-33 teaches “The processor 51 may also be used to generate the virtual building plan data based upon the stored building data and the scanned building data.” Generating the virtual building plan based on the stored building data and the scanned building data is building a 3D virtual model according to the database as-built data and the UAV data. The stored building data corresponds with database built data and the scanned building data corresponds with UAV data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Metzler and Carrington. One having ordinary skill in the art would have found motivation to use scanned UAV data to create a building model into the system of facility surveillance for the advantageous purpose of creating “a real time building plan” for the current facility. See Carrington column 7 line 12.
Claim 12 recites “12. A device for building a 3D virtual model of a power plant.” Examiner interprets “of a power plant” as intended use recitation. See MPEP §2111.02.
Metzler does not explicitly disclose power plants; however, in analogous art of virtual building models, Carrington column 1 lines 29-31 teach “may also include sewer systems, subways, parking garages, bridges, dams, power plants and substations, and other manmade structures.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Metzler and Carrington. One having ordinary skill in the art would have found motivation to use modeling of a power plant virtual building plan into the system of facility surveillance for the advantageous purpose of generating a 3D building plan of a power plant. See Carrington column 8 line 66 to column 9 line 3. Furthermore, Carrington teaches that power plants are a species of the genus of facilities to which having 3D models is useful. Thus, while Metzler teaches the genus of “facilities,” Carrington teaches the particular field of use for power plants.

Metzler does not explicitly disclose building a 3D virtual model using the UAV data acquired; however, in analogous art of virtual building models, Carrington column 14 lines 30-33 teaches “The processor 51 may also be used to generate the virtual building plan data based upon the stored building data and the scanned building data.” Generating the virtual building plan based on the stored building data and the scanned building data is building a 3D virtual model according to the database as-built data and the UAV data. The stored building data corresponds with database built data and the scanned building data corresponds with UAV data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Metzler and Carrington. One having ordinary skill in the art would have found motivation to use scanned UAV data to create a building model into the system of facility surveillance for the advantageous purpose of creating “a real time building plan” for the current facility. See Carrington column 7 line 12.
Claim 12 further recites “comprising: a receiver to receive equipment data associated with power plant equipment in the power plant and layout data associated with a layout of the power plant.” Metzler paragraph 284 discloses:
The central computing unit 2 provides a model 3 of the building, …. The facility model 3 provides relationships of the facility elements, such as topological relationship of room 50a to room 50b, logical relationship of room 50c connecting door 51c to room 50b or functional relationship of door 51a giving access to room 50a (50a-c, 5la-d, 52a, 52b. Preferably, the building model 3 is embodied as a building information model (BIM).
The facility model or BIM is layout data of the building.
Claim 12 further recites “a memory to store the equipment data acquired.” Metzler paragraph 331 discloses “The central computer 101 is a single server computer 2-as shown- or for instance a cluster of servers, a cloud or similar means.” A computer server includes memory and processor(s).
Examiner is interpreting the claim language “equipment data” in light of Specification paragraph 63 (“the equipment data includes equipment operation data, power plant design data and historical data.”).
Metzler paragraph 284 discloses “a building information model (BIM).” A building information model is data of equipment data. In particular, the BIM corresponds with design data related to the initial and current state of the building.
Claim 12 further recites “at least one processor to create UAV route planning data according to the layout data received, the UAV route planning data including a UAV route and photographing positions at which photographing needs to be performed.” Metzler paragraph 331 discloses “The central computer 101 is a single server computer 2-as shown- or for instance a cluster of servers, a cloud or similar means.” A computer server includes memory and processor(s).
Metzler paragraph 372 discloses “The system 200 comprises an unmanned ground vehicle (UGV) 210 and an unmanned aerial vehicle (UAV) 220.” 
Metzler paragraph 488 lines 9-13 disclose “The route can e.g. be a predefined patrolling route or a route automatically derived by the security agent learned from training data (e.g. with the goal of covering all of the warehouse or at least the potentially critical building elements like doors, windows, etc.).” A derived route is a created route plan. Considering the goal of covering critical building elements is creating the route plan according to the building layout and according to which positions need to be surveyed / imaged. Metzler paragraph 489 lines 9-10 disclose “using visual camera pictures of the surveillance system.” Pictures of a camera are photographs.
Metzler paragraphs 408-409 disclose:
[0408] 	The UGV 210 may control the UAV 220, 220a, 220b, 220c, either directly, based on the received sensor data or by sending commands for a certain behaviour, e.g. moving to a certain position and taking images or other sensor data of a certain object.
[0409] 	The UGV 210 may also be adapted to generate a workflow including itself and one or more of the UAV 220, 220a, 220b, 220c to jointly perform a patrolling task in the area of surveillance.
The patrol tasks, positions, and images of the UAV(s) are corresponding routes of a UAV.
Claim 12 further recites “acquire UAV data, the UAV data including power plant images photographed at the photographing positions along the UAV route by a UAV and position data associated with the photographing positions.” Metzler paragraph 408 discloses “The UGV 210 may control the UAV 220, 220a, 220b, 220c, either directly, based on the received sensor data or by sending commands for a certain behaviour, e.g. moving to a certain position and taking images or other sensor data of a certain object.” The taken images are images photographed at respective photographing positions by the UAV.
Claim 12 further recites “and build a 3D virtual model of the power plant according to the equipment data received and the UAV data acquired.” Metzler does not explicitly disclose building a 3D virtual model using the UAV data acquired; however, in analogous art of virtual building models, Carrington column 14 lines 30-33 teaches “The processor 51 may also be used to generate the virtual building plan data based upon the stored building data and the scanned building data.” Generating the virtual building plan based on the stored building data and the scanned building data is building a 3D virtual model according to the database as-built data and the UAV data. The stored building data corresponds with database built data and the scanned building data corresponds with UAV data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Metzler and Carrington. One having ordinary skill in the art would have found motivation to use scanned UAV data to create a building model into the system of facility surveillance for the advantageous purpose of creating “a real time building plan” for the current facility. See Carrington column 7 line 12.
Dependent claims 13 and 14 are substantially similar to claims 2 and 3 above and are rejected for the same reasons.
Dependent Claims 4, 7, and 15
Claims 4, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Metzler and Carrington as applied to claims 1, 3, and 12 above, and further in view of US patent 9,904,263 B2 Blevins, et al. [herein “Blevins”].
Claim 4 further recites “4. The system of claim 3, wherein the power plant data module further comprises: a sensor module to acquire operating data associated with the power plant equipment.” Metzler teaches status of objects like doors and windows.
But Metzler does not explicitly disclose operating data associated with power plant equipment; however, in analogous art of plant monitoring, Blevins column 3 lines 48-53 teaches “smart process object may include a display element to be displayed to the operator, data storage for storing data pertaining to and received from an associated entity within a plant, … and received data to detect plant or device conditions.” Device conditions of objects within the plant are operating data of power plant equipment.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Metzler, Carrington, and Blevins. One having ordinary skill in the art would have found motivation to use smart process objects into the system of facility surveillance for the advantageous purpose of “depict[ing] and model[ing] the operation of a plant or a portion of the plant.” See Blevins column 3 lines 39-40.
Claim 4 further recites “and a data processing module to obtain an operating state of the power plant equipment according to the operating data acquired, the operating state being configured to be displayed in the control panel.” Metzler does not explicitly disclose operating data associated with power plant equipment; however, in analogous art of plant monitoring, Blevins column 3 lines 48-53 teaches “smart process object may include a display element to be displayed to the operator, data storage for storing data pertaining to and received from an associated entity within a plant, … and received data to detect plant or device conditions.” Device conditions of objects within the plant are operating data of power plant equipment. Displaying the condition to an operator is displaying the operating state of the equipment to a control panel of the operator.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Metzler, Carrington, and Blevins. One having ordinary skill in the art would have found motivation to use smart process objects into the system of facility surveillance for the advantageous purpose of “depict[ing] and model[ing] the operation of a plant or a portion of the plant.” See Blevins column 3 lines 39-40.
Claim 7 further recites “7. The system of claim 1, wherein the equipment data comprises equipment operation data.” Metzler does not explicitly disclose operating data associated with power plant equipment; however, in analogous art of plant monitoring, Blevins column 3 lines 48-53 teaches “smart process object may include a display element to be displayed to the operator, data storage for storing data pertaining to and received from an associated entity within a plant, … and received data to detect plant or device conditions.” Device conditions of objects within the plant are operating data of power plant equipment.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Metzler, Carrington, and Blevins. One having ordinary skill in the art would have found motivation to use smart process objects into the system of facility surveillance for the advantageous purpose of “depict[ing] and model[ing] the operation of a plant or a portion of the plant.” See Blevins column 3 lines 39-40.
Dependent claim 15 is substantially similar to claim 4 above and is rejected for the same reasons.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200082168 A1 Fathi; Habib et al.
teaches
Analysis of Physical Assets of Interest
Shakhatreh, H., et al. "Unmanned Aerial Vehicles (UAVs): A Survey on Civil Applications and Key Research Challenges" IEEE Access, vol. 7, pp. 48572-48634 (April 2019)

Technology background.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        26 November 2022